Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161592                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  FOUNDATION FOR BEHAVIORAL                                                                             Elizabeth M. Welch,
  RESOURCES,                                                                                                          Justices
           Plaintiff-Appellant,
  v                                                                 SC: 161592
                                                                    COA: 345415
                                                                    Kalamazoo CC: 2016-000309-CZ
  W.E. UPJOHN UNEMPLOYMENT TRUSTEE
  CORP., d/b/a UPJOHN INSTITUTE and W.E.
  UPJOHN INSTITUTE FOR EMPLOYMENT
  RESEARCH, and BEN DAMEROW,
               Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 28, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief addressing whether private-figure
  plaintiffs must prove malice to establish the tort of false light invasion of privacy. The
  appellant’s brief shall be filed by August 30, 2021, with no extensions except upon a
  showing of good cause. In the brief, citations to the record must provide the appendix
  page numbers as required by MCR 7.312(B)(1). The appellees shall file a supplemental
  brief within 21 days of being served with the appellant’s brief. A reply, if any, must be
  filed by the appellant within 14 days of being served with the appellees’ brief. The
  parties should not submit mere restatements of their application papers.

       Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 24, 2021
           t0317
                                                                               Clerk